Exhibit CONSULTING AND CONFIDENTIALITY AGREEMENT CONSULTING AGREEMENT for the key personnel services of IEGT, Inc.’s employee Mo Zeidan, dated as of August 10, 2009 (the “Agreement”), by IEGT, Inc., a Michigan Corporation (“Consultant”), and Integral Technologies, Inc. a Nevada corporation (the “Company” or “Integral”). WHEREAS, the Company desires to engage Consultant to provide certain consulting services as the Company may direct. The Consultant is willing to be engaged by the Company as a consultant and to provide such services, in assisting in the development/commercialization of Integral’s ElectriPlast™ technology. Also, depending on time available and subject to the direction of the Company, the development/commercialization of the Carbon Fiber Wire Technology combined with ElectriPlast™ on the terms and conditions set forth below; NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, the receipt and sufficiency of which are hereby acknowledged, the Company and Consultant agree as follows: 1.Consulting. The Company hereby retains Consultant, and Consultant hereby agrees to make Consultant’s employee Mo Zeidan available as a consultant to the Company, upon the terms and subject to the conditions contained herein.During the Consultant Term (as hereinafter defined), Consultant shall provide certain consulting services to the Company as requested by management. 2.Term.Subject to the provisions for termination hereinafter provided, the term of this Agreement shall commence on the date set forth above (the “Effective Date”) and shall continue until July 31, 2011 (the “Consultant Term”). 3.Compensation.In consideration of the services to be rendered by Consultant hereunder, during the Consultant Term the Company shall pay and grant to Consultant, and Consultant agrees to accept the following: (a)as a consulting fee, $25,000 per month (the “Consulting Fee”) payable at the beginning of each month.This consulting fee will be reviewed every six months effective as of the date of this agreement.
